Filed 9/27/16 P. v. Tomas CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




THE PEOPLE,                                                                                  C081183

                   Plaintiff and Respondent,                                     (Super. Ct. Nos. 14F3527,
                                                                                15F103, 15F1625, 15F4976)
         v.

CHRISTOPHER ALLAN TOMAS,

                   Defendant and Appellant.




         This case involves appeals in four separate cases.
         In June 2014, in case No. 14F3527 (2014 case), defendant Christopher Allan
Tomas pled guilty to being a felon in possession of a firearm and resisting an officer.
The trial court granted him probation.
         In June 2015, in case No. 15F103, defendant pled guilty to second degree burglary
and in case No. 15F1625, defendant pled guilty to identity theft and admitted he
committed an on-bail enhancement. Defendant also admitted he had violated probation
in the 2014 case. In a global disposition, the trial court sentenced defendant to two years
for the identity theft, plus two years for the on-bail enhancement, eight months (one-third
the midterm) on both the second degree burglary and the felon in possession of a firearm,
for an aggregate term of five years four months. The trial court suspended execution of
the sentence and again granted defendant probation.
       In August 2015, Shopco department store loss prevention investigator Mark
Germek watched defendant take two flashlights off a store shelf and put them in his
pants. Defendant then went into the men’s restroom. Shopco employees John Hall and
Timothy Schell, along with Germek, searched the restroom and did not find the
flashlights. They then followed defendant out of store and placed him under arrest.
Defendant threw one of the flashlights, which hit Hall, and ran off. Schell tackled
defendant and a struggle ensued. Defendant reached into his pocket, pulled out a
pocketknife, and tried to strike Schell. Germek knocked the knife away. Schell, Germek,
and defendant continued to struggle. The security guards eventually took defendant to
the detention room. Redding police officers arrived and defendant admitted he went to
the store to steal flashlights, but denied using force while he was running away. At trial,
defendant admitted he stole the two flashlights but denied hitting Hall, struggling with the
men, or pulling a knife on them.
       In August 2015, in case No. 15F4976, a complaint charged defendant with second
degree robbery. A jury found defendant guilty as charged. The trial court sentenced
defendant to the midterm of three years in case No. 15F4976, as the principal term, and
as subordinate terms, in the 2014 case , a consecutive eight months (one-third the
midterm) plus two years for the on-bail enhancement, a consecutive eight months each in
cases Nos. 15F103 and 15F1625. The trial court awarded defendant a total of 174 days
of custody credits and imposed various fines and fees.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. To date, defendant has not
filed a supplemental brief. Having undertaken an examination of the entire record
pursuant to Wende, we find no arguable error that would result in a disposition more
favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                 /s/
                                                 Robie, J.



We concur:



/s/
Blease, Acting P. J.



/s/
Mauro, J.